United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3020
                        ___________________________

                                 City of Shorewood

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                Ronald Richard Johnson; Dee Lundberg Johnson

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: March 25, 2013
                              Filed: March 28, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Ronald and Dee Johnson seek to appeal various orders entered by the district
     1
court. The Johnsons’ notice of appeal (NOA) was filed August 24, 2012, thirty-one


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.
days after the district court entered the final such order on July 24. Therefore, the
NOA was untimely as to all the orders for which the Johnsons seek review. See Fed.
R. App. P. 4(a)(1)(A) (NOA in civil case must be filed within 30 days after judgment
or order appealed is entered); Dieser v. Cont’l Cas. Co., 440 F.3d 920, 923 (8th Cir.
2006) (jurisdictional issues will be raised sua sponte if there is indication jurisdiction
is lacking; timely NOA is mandatory and jurisdictional); see also In re Cook, 928 F.2d
262, 263 (8th Cir. 1991) (per curiam) (writ of mandamus is not substitute for appeal).
Accordingly, we dismiss this appeal for lack of jurisdiction, and we deny the
Johnsons’ pending motions as moot.
                         ______________________________




                                           -2-